DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bandaru et al., EP 2704079 A1.
5. A store management method comprising:
determining a customer who enters a store that displays and sells a commodity, (see Bandaru, ¶ 82)(disclosing a shopper “trust level” that applies to subsequent visits to the store rather than the current transaction);
monitoring that the customer determined to enter the store carries the commodity, (see Bandaru, ¶ 65)(disclosing a image extracted of the customer handling the item in question);
	settling a price of the commodity which is monitored as being carried by the customer, according to an instruction from the customer, (see Bandaru, ¶ 61)(detecting when a shopper is trying to pass of a different brand than the type of item expected, e.g. pay for a less expensive item and receive a more expensive item);
determining that the customer leaves the store, (see Bandaru, ¶ 73)(disclosing performing an audit when an expected item does not exist in purchased items after checkout); and
	generating history data including suspicious data indicating that the customer, identified by an identification code, is associated with an unsettled commodity being carried out of the store, (see Bandaru, ¶ 82)(disclosing a shopper “trust level” that applies to subsequent visits to the store rather 

6. The store management method according to claim 5, further comprising:
storing each of a plurality of pieces of history data generated for the same customer by the generation unit, (see Bandaru, ¶ 82)(disclosing a shopper “trust level” that applies to subsequent visits to the store rather than the current transaction).

7. The store management method according to claim 5, wherein the history data includes information regarding a commodity that has been monitored and determined to be unsettled, (see Bandaru, ¶ 82)(disclosing a shopper “trust level” that applies to subsequent visits to the store rather than the current transaction).

8. The store management method according to claim 5, further comprising:
issuing an alarm when a customer associated with the suspicious data included in the history data visits the store, (see Bandaru, ¶ 44)(disclosing rendering an audit decision, i.e. alarm, based on the probability of theft based on shopping history).

12, The store management method according to claim 5, wherein the history data further includes a date and time when the customer enters the store, and a date and time when the customer leaves the store, (See Bandaru, ¶ 44)(customer shopping history is considered to include the date and time of the customer entering the store).


communicating with at least one of a plurality of sensors to monitor that the customer, each of the plurality of sensors configured to detect a behavior of the customer and a display status of the commodity, (see Bandaru, fig. 1).

14. The store management method according to claim 5, further comprising:
communicating with at least one of a plurality of sensors to determine that the customer leaves the store, each of the plurality of sensors configured to detect a behavior of the customer and a display status of the commodity, (see Bandaru, ¶ 82)(disclosing that a suspicious event is subjected to further analysis by humans to confirm that the video sample in fact represents moving an item from a shelf into the cart without scanning).

As per claims 1-4 and 9-11, these claims contain the same or similar limitations as the above rejected claims.  Therefore the above rejections are applied to the remaining claims herein by reference. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP H10124764 A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627